Citation Nr: 0313421	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue and 
lethargy, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).


REMAND

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000 (VCAA) significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Following the RO's determinations of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issues on appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  By letter dated in March 
2003, the Board requested that the veteran provide pertinent 
medical evidence, or information and any authorization 
necessary for the Board to obtain such evidence on his 
behalf.  The Board also informed the veteran that the 
requested evidence or information should be submitted within 
30 days of the date of the Board's letter.  The Board also 
notified the veteran that arrangements had been made for him 
to be afforded VA examinations relevant to claims on appeal.  
VA medical examination reports were thereafter associated 
with the claims file.  

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This regulation also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has, however, held that the provisions of 
38 C.F.R. § 19.9(a)(2) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thus, the veteran has not been properly notified of the time 
limit for the submission of the evidence or information 
requested in the Board's March 2003 letter, and the Board 
does not have the authority to decide the veteran's claims on 
the basis of the newly developed evidence until such evidence 
has been considered by the RO.  Additionally, the Board finds 
the examination reports obtained by the Board in conjunction 
with the issues on appeal, deficient and not adequate for 
purposes of this appeal.  Under the VCAA, a veteran is 
entitled to a complete VA medical examination, which includes 
an opinion as to whether there is a nexus between the claimed 
disorders and service based on all possible evidence.  See 
38 U.S.C.A. § 5103A.  Although VA examinations were 
conducted, requested opinions and all indicated tests were 
not performed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

2.  The RO should notify the veteran that 
38 U.S.C.A. § 5103, provides for a one-
year period in which to respond to the 
March 31, 2003 request, and the case will 
be held in abeyance unless he waives such 
a time period in writing.

3.  The RO should obtain the report of 
the VA pulmonary function tests conducted 
on May 14, 2003 and associate the report 
with the claims file.  Thereafter, the RO 
should contact the examiner that dictated 
the report of the VA respiratory 
examination in May 2003, and request an 
opinion as to whether the veteran 
currently has a respiratory disorder, to 
include sleep apnea.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  

4.  If the examiner that conducted the VA 
examination in May 2003 is no longer 
available, the veteran should then be 
afforded a VA examination to determine 
whether he currently has a respiratory 
disorder, to include sleep apnea.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  A complete rationale for any 
opinion expressed should be included in 
the report.  The report should be typed.

5.  Thereafter, the RO should contact the 
examiner that dictated the VA examination 
report in April 2003, M. Durkin, M.D., 
and request an opinion as to the whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by fatigue and lethargy, or a 
medically unexplained chronic 
multisymptom illness, as a consequence of 
Persian Gulf War service.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  If an 
electroencephalogram and thyroid profile 
were conducted as recommended in the 
April 2003 examination report, the 
reports of these tests should be 
associated with the claims file and 
reviewed by the examiner prior to the 
requested opinion.  A complete rationale 
for any opinion expressed should be 
included in the report.  The report 
should be typed.

6.  If the examiner that dictated the VA 
examination report in April 2003 is no 
longer available, the veteran should then 
be afforded a VA examination to determine 
whether the veteran currently manifests 
signs and symptoms of an undiagnosed 
illness primarily manifested by fatigue 
and lethargy, or a medically unexplained 
chronic multisymptom illness, as a 
consequence of his Persian Gulf War 
service.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished, to 
include an electroencephalogram and 
thyroid profile if not already performed.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study.  A complete 
rationale for any opinion expressed 
should be included in the report.  The 
report should be typed.

7.  Thereafter, the RO should contact 
Steven Page, M.D., the examiner that 
dictated the VA examination report for 
joint pain in April 2003, and request an 
opinion as to the whether the veteran 
manifests signs and symptoms of an 
undiagnosed illness primarily manifested 
by joint pain, or a medically unexplained 
chronic multisymptom illness, as a 
consequence of his service in the Persian 
Gulf War.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  If x-rays 
were conducted as recommended in the 
April 2003 examination report, the 
reports of these tests should be 
associated with the claims file and 
reviewed by the examiner prior to the 
requested opinion.  The examiner must 
also opine whether it is as least as 
likely as not that gout or any other 
diagnosed orthopedic disorder is related 
to the veteran's active duty service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  The report should be typed.

8.  If Dr. Page is not available, the 
veteran should then be afforded a new VA 
examination to determine whether he 
currently manifests signs and symptoms of 
an undiagnosed illness primarily 
manifested by joint pain, or a medically 
unexplained chronic multisymptom illness, 
as a consequence of his Persian Gulf War 
service.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished, to 
include x-rays if not already performed.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  A complete rationale 
for any opinion expressed should be 
included in the report.  The report 
should be typed.

9.  The RO should undertake any other 
development it determines is required 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).  

10.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for any examination scheduled in 
conjunction with the remand, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

11.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity 


to respond, the appeal should be returned 
to the Board for appellate review.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




